DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-13 and 20), is acknowledged.  That election was made with traverse in the reply filed December 10, 2021.  Applicant’s election of Species A (Figures 1-6), is acknowledged.  That election was made without traverse in the reply filed January 5, 2022.  Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Applicant failed to withdrawn claims Examiner determined are drawn to a nonelected species (Species B) based on Applicant’s disclosure.  Therefore, claims 12 and 13 have been withdrawn from consideration as they are drawn to a nonelected species.
Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is found not persuasive because the entire application contains multiple inventions that are patentably distinct from one another and including 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third vertical seam” as recited in claims 1, 2, 9, 10, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 1-6 of the drawings improperly contain only black and white photographs. It is noted that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. In order photographs to properly replace line drawings, the photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings. Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1). To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. See MPEP 608.02.
The Examiner respectfully notes that the instant invention does not appear to fall under the above category. 


Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “the inner surface.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an inner surface.”  
Claim 20 is objected to because of the following informalities:  Claim 20 recites the limitations “the inner surface” on line 9 and “an inner surface” on line 11.  However, for purposes of proper antecedent basis, the limitation on line 9 should be amended to  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 20 recite, “the inner surface of the waterproof and stretchable material has a lower coefficient of friction than the outer surface of the waterproof and stretchable material,” and “wherein an inner surface of the neoprene has a lower coefficient of friction than an outer surface of the neoprene,” respectively.  The subject why the inner surface has a lower coefficient of friction (easy donning and doffing of the swim cap; see at least para. 0021 of the instant specification) but not how the inner surface has a lower coefficient of friction. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “said lower edge.”  This limitation is indefinite because it lacks proper antecedent basis and it is unclear which lower edge it is 
Claim 7 recites the limitation “the material of the upper and lower portion.”  This limitation renders the claim indefinite because it is unclear whether it is reciting a material of the upper portion and a material of the lower portion or whether it is reciting a material of an additional portion, “the upper and lower portion.”  For purposes of examination, this limitation will be interpreted as “the material of the upper portion and lower portions.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 8,209,778 Matsumoto in view of US Pub No. 2019/0381360 Yeomans et al.
To claim 1, Matsumoto discloses a swim cap (1 of Figure 4) (col. 3, lines 50-59; col. 4, lines 19-25; col. 4, lines 41-63) comprising:
a lower portion shaped as a band and comprising a first lower piece and a second lower piece (annotated Figure 4, see below);
an upper portion shaped as a dome and comprising a first upper piece, a second upper piece, and a third upper piece, wherein the second upper piece is substantially rectangular in shape, and wherein the first and third upper pieces are substantially semi-circular in shape (annotated Figure 4; Examiner respectfully notes that the term “substantially” is very broad; the second upper piece is “substantially” rectangular in that it is a polygon that has 4 sides and four corners; Examiner further respectfully notes that Applicant has not disclosed that there is any criticality or even reasoning for the two claimed shapes and since Applicant has not disclosed that the two claimed shapes solve any stated problem or are anything more than two of numerous shapes or configurations that one of ordinary skill in the art would find obvious for the purpose of piecing together sheet-materials to form a swim cap then it would have been obvious as a matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention; see MPEP 2144.04);
a horizontal seam joining the lower portion to the upper portion (annotated Figure 4);
a first vertical seam joining the first lower piece to the second lower piece (annotated Figure 4);
annotated Figure 4); and 
a third vertical seam joining the first upper piece to the second upper piece (annotated Figure 4);
Matsumoto disclose a swim cap wherein the lower portion and the upper portion are comprised of a stretchable material (col. 4, lines 19-25).
Matsumoto does not expressly disclose a swim cap wherein the lower portion and the upper portion are comprised of a substantially waterproof stretchable material.
However, Yeomans teaches a swim cap (see Figures) comprising a lower portion and an upper portion comprised of a substantially waterproof and stretchable material (para. 0061).
Matsumoto and Yeomans teach analogous inventions in the field of swim caps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the swim cap of Matsumoto to comprise a waterproof material as taught by Yeomans because Yeomans teaches that this configuration is known in the art and beneficial for keeping the hair of a wearer dry (para. 0061).


    PNG
    media_image1.png
    1035
    804
    media_image1.png
    Greyscale

To claim 2, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) further teaches a swim cap wherein:
the second vertical seam is aligned with the third vertical seam (annotated Figure 4 of Matsumoto; inasmuch as currently claimed, the second and third vertical seams are considered to be “aligned” with one another at least because they are mirror images of one another).

To claim 3, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) further teaches a swim cap wherein:
the horizontal seam circumscribes the cap; and said first vertical seam intersects said lower edge of the upper portion at two points (annotated Figure 4 of Matsumoto).

To claim 4, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) further teaches a swim cap wherein:
the upper portion and the lower portion are comprised of neoprene (para. 0061 of Yeomans).

To claim 6, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) further teaches a swim cap wherein:
a strap (4 of Matsumoto) configured to be secured to said lower portion (see Figure 4 of Matsumoto);
a hook (5 of Matsumoto) located on at least one end of the strap (see Figures 4-5 of Matsumoto); and
see Figures 4-5 of Matsumoto; paras. 0015-0016 of Matsumoto).

To claim 8, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) further teaches a swim cap wherein:
said lower portion comprises a double layer of the material (col. 4, lines 41-63 of Matsumoto; the lower portion comprises material of headcover 1 and attaching part 3); and
said upper portion comprises a single layer of the material (col. 4, lines 41-63 of Matsumoto; the lower portion comprises material of headcover 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Yeomans (as applied to claims 1 and 4, above) and in further view of USPN 3,247,521 Owen.
To claim 5, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) teaches a swim cap as recited above in claims 1 and 4.
The modified invention of Matsumoto does not expressly teach a swim cap wherein the inner surface of the waterproof and stretchable material has a lower coefficient of friction than the outer surface of the waterproof and stretchable material.
However, Owen teaches a swim cap (10,15 of Figures 1-3) wherein the inner surface of the swim cap has a lower coefficient of friction than the outer surface of the swim cap (the outer surface of swim cap 10,15 will have a higher coefficient of friction due to the frills of the outer surface of swim cap 10,15 versus the smooth inner surface of swim cap 10,15).
The modified invention of Matsumoto and Owen teach analogous inventions in the field of swim caps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the swim cap of the modified invention of Matsumoto to have an outer surface with a higher coefficient of friction than the inner surface as taught by Owen because Owen teaches that this configuration is known in the art and allows for a swim cap that keeps the wearer’s hair dry while providing a stylish appearance (col. 1, lines 16-25).  It would further have been obvious to one of ordinary skill in the art that an inner surface with a lower coefficient of friction would aid in donning and doffing of the swim cap by decreasing friction between the swim cap and the hair of the wearer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Yeomans (as applied to claim 1, above) and in further view of USPN 1,746,427 Howland.
To claim 7, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) teaches a swim cap as recited above in claim 1.
The modified invention of Matsumoto does not expressly teach a swim cap further comprising a gripping material having a relatively high coefficient of friction compared to the material of the upper and lower portion and located along an inner surface of the lower portion.
10 of Figures 1-5) comprising a gripping material having a relatively high coefficient of friction compared to the material of the upper and lower portion and located along an inner surface of the lower portion (see Figures 1-5; pg. 1, line 73 – pg. 2, line 29).
The modified invention of Matsumoto and Howland teach analogous inventions in the field of swim caps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the swim cap of the modified invention of Matsumoto to have a gripping material on the inner surface of the lower portion as taught by Howland because Howland teaches that this configuration is known in the art and beneficial for keeping the swim cap from being jerked off (pg. 2, lines 10-29).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Yeomans (as applied to claim 1, above) and in further view of US Pub No. 2015/0359284 Watson.
To claim 9, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) teaches a swim cap as recited above in claim 1.
The modified invention of Matsumoto does not expressly teach a swim cap wherein the horizontal seam and first, second, and third vertical seams a joined via heat seal.
However, Watson teaches a swim cap wherein panels are joined together via heat seal (para. 0040).
para. 0040).

To claim 10, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) teaches a swim cap as recited above in claim 1.
The modified invention of Matsumoto does not expressly teach a swim cap wherein the horizontal seam and first, second, and third vertical seams a joined via stitching.
However, Watson teaches a swim cap wherein panels are joined together via stitching (para. 0040).
The modified invention of Matsumoto and Watson teach analogous inventions in the field of swim caps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the swim cap of the modified invention of Matsumoto such that the seams are joined via stitching as taught by Watson because Watson teaches that this configuration is known in the art and capable providing a waterproof seal (para. 0040).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Yeomans (as applied to claim 1, above) and in further view of US Pub No. 2016/0309824 Ulian et al.
To claim 11, the modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans, as detailed above) teaches a swim cap as recited above in claim 1.
The modified invention of Matsumoto does not expressly teach a swim cap further comprising a sealant located along an inner surface of said vertical and horizontal seams.
However, Ulian teaches a swim cap comprising a sealant applied to the inner surface of the swim cap (see all Figures; para. 0009; claim 3).
The modified invention of Matsumoto and Ulian teach analogous inventions in the field of swim caps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the swim cap of the modified invention of Matsumoto to include a sealant on the inner surface as taught by Ulian because Ulian teaches that this configuration is known in the art and provides waterproofing properties (para. 0009; claim 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Yeomans and in further view of Owen and US Pub No. 2018/0027912 Borrás Esteve.
To claim 20, Matsumoto discloses a swim cap (1 of Figure 4) (col. 3, lines 50-59; col. 4, lines 19-25; col. 4, lines 41-63) comprising:
annotated Figure 4; col. 4, lines 19-25);
an upper portion shaped as a dome and comprising a first, second, and third piece of neoprene, wherein the first and second pieces are joined to one another along a second vertical seam, wherein the second and third pieces are joined to one another along a third vertical seam, and wherein the upper portion is joined to the lower portion by a horizontal seam (annotated Figure 4); and 
a strap (4) configured to be selectively secured to the lower portion (see Figures 4-5 of Matsumoto; paras. 0015-0016 of Matsumoto).
Matsumoto disclose a swim cap wherein the lower portion and the upper portion are comprised of a stretchable material (col. 4, lines 19-25).
Matsumoto does not expressly disclose a swim cap wherein the lower portion and the upper portion are comprised of a substantially waterproof stretchable material.
However, Yeomans teaches a swim cap (see Figures) comprising a lower portion and an upper portion comprised of a substantially waterproof and stretchable material (para. 0061).
Matsumoto and Yeomans teach analogous inventions in the field of swim caps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the swim cap of Matsumoto to comprise a waterproof material as taught by Yeomans because Yeomans teaches that this configuration is known in the art and beneficial for keeping the hair of a wearer dry (para. 0061).

The modified invention of Matsumoto does not expressly teach a swim cap wherein the inner surface of the waterproof and stretchable material has a lower coefficient of friction than the outer surface of the waterproof and stretchable material.
However, Owen teaches a swim cap (10,15 of Figures 1-3) wherein the inner surface of the swim cap has a lower coefficient of friction than the outer surface of the swim cap (the outer surface of swim cap 10,15 will have a higher coefficient of friction due to the frills of the outer surface of swim cap 10,15 versus the smooth inner surface of swim cap 10,15).
The modified invention of Matsumoto and Owen teach analogous inventions in the field of swim caps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the swim cap of the modified invention of Matsumoto to have an outer surface with a higher coefficient of friction than the inner surface as taught by Owen because Owen teaches that this configuration is known in the art and allows for a swim cap that keeps the wearer’s hair dry while providing a stylish appearance (col. 1, lines 16-25).  It would further have been obvious to one of ordinary skill in the art that an inner surface with a lower coefficient of friction would aid in donning and doffing of the swim cap by decreasing friction between the swim cap and the hair of the wearer.
The modified invention of Matsumoto (i.e. Matsumoto in view of Yeomans and Owen, as detailed above) teaches a swim cap as recited above.

However, Borrás Esteve teaches a swim cap (see Figures 2-3) comprising a strip (16) comprised of silicone circumscribing the inner surface of the lower portion (para. 0054).
The modified invention of Matsumoto and Borrás Esteve teach analogous inventions in the field of swim caps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the swim cap of the modified invention of Matsumoto to include a silicone strip circumscribing the inner surface of the lower portion as taught by Borrás Esteve because Borrás Esteve teaches that this configuration is known in the art and beneficial for holding the swim cap in place (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732